Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are presented for examination.

Response to Arguments
Applicant's arguments filed 3/24/22 have been fully considered but they are not persuasive.  As per applicant’s arguments regarding 35 USC 101, pages 8-11, the examiner respectfully disagrees.   Applicant’s arguments and amendments do not make the claims eligible under 35 USC 101.   Claims 1-20 are directed to an abstract idea without significantly more.  The examiner recommends adding limitations to the claim that would add a practical application to the “associating” and “representing” steps in order to overcome the rejection.   Applicant’s arguments, pages 12-13, with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In response to applicant’s amendments, claims 1-20 are rejected in view of the Murayama reference, as set forth below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite associating item types in a catalogue with respective unique prime numbers and representing an inventory of items with a multiplicative product of the respective unique prime number. 
The limitations of associating, by a computing system, item types in a catalogue with respective unique prime numbers and representing the inventory of items with a multiplicative product of the respective unique prime numbers, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “by a computing system”, “a memory”, and “a hardware processor”, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by a computing system” language “associating” in the context of the claim encompasses manually assigning a respective unique prime number to an item type in a catalogue.  The step of “representing” in the context of the claim encompasses manually calculating a multiplicative product of the respective unique prime numbers for item types in the catalogue.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.   Accordingly, the claim recites an abstract idea.    
Similarly, regarding dependent claims 2-8, 10-14 and 16-20, the steps of receiving, multiplying and dividing, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation by mathematical calculations, but for the recitation of generic computer components.  The combinations of elements using mathematical concepts are not encompassed in a meaningful way and are generally linking the use of mathematical concepts to a generic computing system.  In particular, the use of basic mathematical calculations of multiplying and dividing of prime numbers, are not specific that sufficiently limits the use of mathematical concepts to be performed outside of the human mind. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computing system to perform the associating and representing steps.  The computing system in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of associating information based on a determined unique prime number and a multiplicative product of the unique prime number, such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing system to perform both the associating and representing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Double Patenting
	The present application was considered under Double Patenting against co-pending application 16/685,750.  However, the claims of the present application are determined to be patentably distinct and do not necessitate a Double Patenting rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Torun, US 10,114,864 and further in view of Murayama et al, US 2013/0080494.


Regarding claim 1, Torun discloses a computer-implemented method comprising: 
associating, by a computing system (fig. 1), item types in a catalogue (database service 104) of item types with respective unique prime numbers, wherein each item type is associated with a corresponding unique prime number (col. 3, lines 29-35: record in a table in a NoSQL database may include a list of elements, such as [l.sub.1, l.sub.2, l.sub.3], where l.sub.1 is mapped to unique prime number 2, l.sub.2 is mapped to unique prime number 3, and l.sub.3 is mapped to unique prime number 5), wherein the catalogue is associated with an inventory of items and wherein the inventory of items includes one or more items of the items types in the catalogue (col. 6, lines 30-37: database service 104 may be configured to implement one or more service endpoints configured to receive and process web services requests, such as queries and requests to access tables maintained on behalf of application providers and application clients by a database service or a data storage service, and/or the items and attributes stored in those tables); and 
representing, by the computing system, the inventory of items by a multiplicative product of the respective unique prime numbers (col. 3, lines 23-26: the look-up component may implement a membership function to be a multiplication operation, the unique operands to be unique prime numbers, and a complementary function to be a modulo operation. Col. 3, lines 33-35: an operand set for this list may correspondingly be [2, 3, 5], and a membership value may be 30=f.sub.M(2, 3, 5)=2.times.3.times.5--where the membership function is multiplication.)
Torun lacks or does not expressly disclose with respective exponentials, wherein the exponential of each of the unique prime numbers corresponds to a count of the items of the associated item types.  
However, Murayama discloses wherein the exponential of each of the unique prime numbers corresponds to a count of the items of the associated item types (paragraph 0079: the physical quantities becomes a set of integers including "the quantity, the unit including the prefix", so that the expression of the sequence can be simplified further more. By separating the calculation of the quantities from that of the units including the prefix, the different physical quantities can be simply calculated further more. paragraph 0081: a single prime number or the product of plural prime numbers may be used as the base Z).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Torun with Murayama to include wherein the exponential of each of the unique prime numbers corresponds to a count of the items of the associated item types in order to determine the different physical quantities, as taught by Murayama, abstract. Regarding claim 2, Torun, as modified above, further discloses the computer-implemented method of claim 1, further comprising: receiving, by the computing system, a listing of a plurality of items, wherein the representing the inventory of items with the multiplicative product of the respective unique prime numbers further comprises: setting, by the computing system, a running product to 1; and for each item in the listing of the plurality of items: determining, by the computing system, the corresponding unique prime number associated with the item; and multiplying, by the computing system, the running product with the corresponding unique prime number (col. 3, lines 43-49: the look-up component may receive and process a query directed at the record in the table that includes the list, where the query specifies whether an element, such as element.sub.3 is included in a specified record in a table. In other cases, a different query may also request all of the records in the table that include a respective list that includes a specified element.). Regarding claim 3, Torun, as modified above, further discloses the computer-implemented method of claim 1, further comprising: receiving, by the computing system, an indication that an item of an item type is added to the inventory; and multiplying, by the computing system, the multiplicative product with a corresponding unique prime number associated with the item type of the added item (fig. 1 and col. 4, lines 35-38: in response to an insertion of an element into a list, the operand module 102c may increment the counter for the mapping index record for the element inserted). Regarding claim 4, Torun, as modified above, further discloses the computer-implemented method of claim 1, further comprising: receiving, by the computing system, an indication that an item of an item type is removed from the inventory; and dividing, by the computing system, the multiplicative product with a corresponding unique prime number associated with the item type of the removed item (col. 9, lines 35-44: determining that the update command indicates a deletion of the specified element from the list of elements of the record of the plurality of records; and wherein said determining the function value comprises: dividing, prior to said updating the specified record of the plurality of records to include the determined function value, the function value included in the specified record of the plurality of records by the unique operand, wherein the determined function value is a result of said dividing.). Regarding claim 5, Torun, as modified above, further discloses the computer-implemented method of claim 1, further comprising: determining, by the computing system, that the inventory contains an item of an item type when the multiplicative product representing the inventory is evenly divisible by a corresponding unique prime number associated with the item type; or determining, by the computing system, that the inventory does not contain the item of the item type when the multiplicative product representing the inventory is not evenly divisible by the corresponding unique prime number associated with the item type (col 3, lines 60-67: modulo(30, 5) generates 0 (zero) because there is no remainder after dividing 30 by 5 due to 5 being one of the factors of membership value 30 due to 5 being one of the unique prime numbers of operand set [2, 3, 5] used in the membership function, which in this case is a multiplication function that generated the membership value for the list to be 2.times.3.times.5=30.). Regarding claim 6, Torun, as modified above, further discloses the computer-implemented method of claim 1, further comprising: receiving, by the computing system, an indication that an item type is added to the catalogue; and assigning, by the computing system, a unique prime number, different from the respective unique prime numbers, to the item type (col. 3, lines 50-60: the membership value of 30 and the unique prime number of 5 mapped to specified element, l.sub.3, the look-up component may apply the complementary function, f.sub.C( ) which in this case is a modulo function to generate: modulo(30, 5)=0.) . Regarding claim 7, Torun, as modified above, further discloses the computer-implemented method of claim 1, further comprising: receiving, by the computing system, an indication that an item type is removed from the catalogue; and performing, by the computing system, a validation that the multiplicative product representing the inventory is not divisible by a corresponding unique prime number associated with the item type (col. 9, lines 35-44: determining that the update command indicates a deletion of the specified element from the list of elements of the record of the plurality of records; and wherein said determining the function value comprises: dividing, prior to said updating the specified record of the plurality of records to include the determined function value, the function value included in the specified record of the plurality of records by the unique operand, wherein the determined function value is a result of said dividing.). Regarding claim 8, Torun, as modified above, further discloses the computer-implemented method of claim 7, further comprising: releasing, by the computing system, the corresponding unique prime number associated with the item type such that the corresponding unique prime number can later be associated with a different item type (col. 9 line 37-48: For either an insertion or deletion, the list of elements of the record will include a different set of elements after an update--aside from the cases of inserting an existing element or deleting a non-existing member. Therefore, to keep the membership function value for a record accurately reflective of the elements included in the list, look-up component 102 also updates the membership function value according to the unique operands respectively mapped to the current elements of the list. As depicted at 406, look-up component 102 determines an operand set that includes one or more unique operands mapped to respective, one or more elements of the updated list.). As per claims 9-14 and 15-20, this is a system and a computer readable medium version of the claimed method discussed above in claims 1-8 wherein all claimed limitations have also been addressed and/or cited as set forth above. Col.12, lines 31 disclose the system has processors, memory and non-transitory medium to execute the limitations of the claims similarly than claims 1-8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2004/0034636 to Vallur et al., teaches a method of determining if a given record is a duplicate of one of a list of records is disclosed. A single piece of information, such as a product of prime numbers unique to each record in the list is obtained. Similarly, a unique piece of information, such as a unique prime number, is obtained for the given record. The product is divided by the unique prime number of the given record. A remainder in the division operation indicates that the given record is not a duplicate.
US 2006/0080171 to Jardins et al teaches calculating available inventory. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUBREY H WYSZYNSKI whose telephone number is (571)272-8155. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUBREY H WYSZYNSKI/Examiner, Art Unit 2434                                                                                                                                                                                                        /KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434